{¶ 11} Because I believe that the trial court gave due consideration to the motion to withdraw the guilty pleas and properly denied the motion, I respectfully dissent.  As the trial court stated and the majority concedes, Jefferson was represented by highly competent counsel.  He was accorded a meticulous Crim.R. 11 hearing at which he repeatedly acknowledged that he understood the nature of the charges and the implications of his plea.  His bare assertion of innocence at the hearing on the motion to withdraw was insufficient to require vacation of the pleas or even to necessitate a more detailed inquiry into the basis for the motion.  And although the lack of prejudice to the state is an important factor in deciding a Crim.R. 32.1 motion, it should not be permitted to negate the other factors when, as here, they weigh heavily in favor of denying the motion.
 {¶ 12} In any event, the decision to grant or deny a motion to withdraw a guilty plea remains within the sound discretion of the trial court. On the state of the record before us, it cannot be said that the court's decision was unreasonable, arbitrary, or unconscionable. I would affirm the trial court's judgment. Accordingly, I respectfully dissent.